DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 07/19/2022 have been fully considered but they are not persuasive.
Regarding claim 33 and other independent claims, Applicant alleges that Lee and/or Kazui do not disclose the amended limitation “modifying, without user input, the end time of the retention period.”  Upon further reviewing both Lee and Kazui, Examiner would like to point out that Lee discloses (13:20-27) how the rental period of the selected program is extended when the system receives a request from the subscriber to extend the rental period and to reproduce the selected program that is expired.  Both Lee and/or Kazui do not explicitly teach that the retention period is modified without user input, however it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.
Also, the above-mentioned amended limitation invokes 35 USC 112 first paragraph rejection.
See new rejection below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 33-52 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 33, 38, 43, and 48 recite limitation “in response to commencing playing of the stored media asset before the end time of the retention period, modifying, without user input, the end time of the retention period.” However, none of the cited paragraphs mentioned in the Remarks section discloses modifying the end time of the retention period without user input.  The Examiner cannot find the support for this limitation in the specification and/or drawings of the Application. Applicant must provide/show support for this newly added limitation.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 33-36, 38-41, 43-46, and 48-51 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent 5,862,299 to Lee (“Lee”) in view of US PG Pub 2002/0069253 to Kazui (“Kazui”).
Regarding claim 33, “A method for retaining media for a period of time” reads on the method/system of receiving and storing a selected program in the device where the selected program include expiration date data that represents the last date the TV device is authorized to reproduce that program unless it is extended (abstract, 4:22-28) disclosed by Lee and represented in Fig. 1.
As to “the method comprising: receiving a request to store a media asset on user equipment” Lee discloses (7:56-8:11) that the TV device sends a request to record a program of the channel.
As to “based on receiving the request, storing a copy of the media asset on the user equipment” Lee discloses (8:36-48) that the requested program is transmitted to be recorded on the TV device.
As to “determining a retention period for storing the media asset on the user equipment” Lee discloses (12:65-13:19) that the system determines if the rental period for the program stored in the TV device has expired.
As to “in response to commencing playing of the stored media asset…the end time of the retention period, modifying, without user input, the end time of the retention period; and removing access to the stored media asset after the modified end time” Lee discloses (13:20-27) that the rental period of the selected program is extended when the system receives a request from the subscriber to extend the rental period and to reproduce the selected program that is expired; (12:1-17; 13:20-44; claim 4) the system prevents the TV device from accessing the stored program after the rental period is expired.  Lee discloses the claimed invention except for modifying the end time of the retention period without user input.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to automatically (without user input) extend/modify the end time of the retention period, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art. In re Venner, 120 USPQ 192.
Lee meets all the limitations of the claim except “receiving, before an end time of the retention period, a request to play the stored media asset; in response to receiving the request to play the stored media asset before the end time of the retention period, commencing playing of the stored media asset.”  However, Kazui discloses (¶0084, ¶0028, claim 8) that the device displays an option to view the AV data prior to retention period expires, where upon user selecting an option to view the AV data, the system requests and begins to transmit requested AV data as represented in Fig. 6 (elements 605, 606).  Therefore, it would have been obvious to one of the ordinary skills in the art at the time of the invention to modify Lee’s system by receiving a request to play the media asset and transmitting the media asset before the end of the retention period as taught by Kazui in order for the user to consider about the necessity of maintaining the stored AV data (¶0018).

Regarding claim 34, “The method of claim 33, further comprising, generating for display a reminder associated with the media asset prior to the end of the retention period” Kazui discloses (¶0084) that a display screen is generated informing user about the retention period of the content as represented in Fig. 6.

Regarding claim 35, “The method of claim 33, further comprising: generating for display an option to extend the retention period prior to an expiration of the retention period; and in response to receiving a selection of the option, extending the retention period for storing the media asset on the user equipment” Kazui discloses (¶0095) that the user is provided with an option to extend the retention period of the AV content where upon selecting YES, the server is notified about extension of retention period as represented in Fig. 7.

Regarding claim 36, “The method of claim 33, further comprising: generating for display an option to receive access to an archive copy of the media asset; in response to receiving a selection of the option, granting access to an archive copy of the media asset after the modified end time” Lee discloses (13:20-21; 12:1-23) that upon the expiration of rental period, the TV device is inhibited from reproducing the selected stored program; however, in order to reproduce the selected stored program, the TV device accesses the authorization center of the cable distribution system to obtain the necessary authorization.

Regarding claim 38, see rejection similar to claim 33.

Regarding claim 39, see rejection similar to claim 34.

Regarding claim 40, see rejection similar to claim 35.

Regarding claim 41, see rejection similar to claim 36.

Regarding claim 43, see rejection similar to claim 33.

Regarding claim 44, see rejection similar to claim 34.

Regarding claim 45, see rejection similar to claim 35.

Regarding claim 46, see rejection similar to claim 36.

Regarding claim 48, see rejection similar to claim 33.

Regarding claim 49, see rejection similar to claim 34.

Regarding claim 50, see rejection similar to claim 35.

Regarding claim 51, see rejection similar to claim 36.

Claims 37, 42, 47, and 52 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee in view of Kazui as applied to claim 33, 38, 43, and 48 above, and further in view of US Patent 5,815,662 to Ong (“Ong”).
Regarding claim 37, combination of Lee and Kazui meets all the limitations of the claim except “The method of claim 33, wherein the retention period is determined based on a type of the media asset.”  However, Ong discloses (4:35-42) that the period of retention of data blocks in the server's memory is determined on a predictive basis using a ranking of video programs (Titles) according to popularity, such as "Top 10 Movies of the Week".  Therefore, it would have been obvious to one of the ordinary skills in the art at the time of the invention to modify Lee and Kazui’s systems by determining retention period based on a type of the media asset as taught by Ong so the retention time period, and/or priority of service can be allocated on a predictive basis using a ranking of programs according to popularity, timing of release, request history, or other factors (3:18-22).

Regarding claim 42, see rejection similar to claim 37.

Regarding claim 47, see rejection similar to claim 37.

Regarding claim 52, see rejection similar to claim 37.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINKAL R CHOKSHI whose telephone number is (571)270-3317. The examiner can normally be reached Monday - Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN T PENDLETON can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PINKAL R CHOKSHI/Primary Examiner, Art Unit 2425